DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2 and 19 are objected to because of the following informalities:  
In claim 2, line 2, the limitation of “the same” should be corrected into “a same”.  Appropriate correction is required.
In claim 19, line 2, the limitation of “the the first” should be corrected into “the first”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b)
In claim 11, lines 1-2, the limitation of “the first semiconductor structure and the second semiconductor structure” renders the claim indefinite because it lacks antecedent basis and no semiconductor structure and second semiconductor structure was previously recited.  Therefore, it is suggested Applicant change “the first semiconductor structure and the second semiconductor structure” in claim 11, lines 1-2 to “a first semiconductor structure and a second semiconductor structure”.  For examination purposes, the limitation will be interpreted and examined as “a first semiconductor structure and a second semiconductor structure” recited in claim 11.  Correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0057536) in view of Ching (US 2020/0119004).
Regarding claim 1, Lee discloses, in at least figures 2A-2C, 9A-18C, and related text, method of forming a semiconductor device comprising a first field-effect transistor (FET) device and a second FET device, the method comprising: 
forming, on a semiconductor substrate (100, [27]), a first transistor structure (transistor structure in 100a, [27]) and a second transistor structure (transistor structure in 100a, [27]) separated by a first trench (trench between SD1 and SD2, figures 14A, 17A), the first trench (trench surrounded by 120a, figures 14A, 17A) comprising a first dielectric wall (SP in SN, [77], figures 15A-18C) protruding above a top surface of the transistor structures (transistor structures in 100a/100b, [27]), 
wherein each of the first (transistor structure in 100a, [27]) and the second (transistor structure in 100b, [27]) transistor structures comprises a source portion (source of each SDP1/SDP2, [33]) and a drain portion (drain of each SDP1/SDP2, [33]) horizontally separated by the channel structure (AF1/AF2, [27]); 
depositing a contact material (251, [79], figures 18A-18C) over the transistor structures (transistor structures in 100a/100b, [27]) and the first dielectric wall (SP in SN, [77], figures 15A-18C), thereby filling the first trench (trench between SD1 and SD2, figures 14A, 17A) and contacting a first source/drain portion (SDP1, [33]) of the first transistor structure (transistor structure in 100a, [27]) and a first source/drain portion (SDP2, [33]) of the second transistor structure (transistor structure in 100b, [27]) (figures 18A-18C); and 
etching back the contact material (251, [79], figures 18A-18C) below a top surface of the first dielectric wall (SP in SN, [77], figures 15A-18C) ([80], figures 2A-2C), thereby forming a first contact (CP1, [34]) contacting the first source/drain portion (SDP1, [33]) of the first transistor structure (transistor structure in 100a, [27]), and a second contact (CP2, [34]) contacting the first source/drain portion (SDP2, [33]) of the second transistor structure (transistor structure in 100b, [27]).
Lee does not explicitly disclose a plurality of stacked nanosheets forming a channel structure.
	Ching teaches, in at least figures 2, 12A-12C, and related text, the method comprising a plurality of stacked nanosheets (208, [25]) forming a channel structure ([25]), for the purpose of providing gate-all-around (GAA) transistors thereby providing better electrostatic control than FinFETs ([3]).
Lee and Ching are analogous art because they both are directed to method of forming a semiconductor device including FETs and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Ching because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Lee to have the plurality of stacked nanosheets forming a channel structure, as taught by Ching, for the purpose of providing gate-all-around (GAA) transistors thereby providing better electrostatic control than FinFETs ([3], Ching).
Regarding claim 2, Lee in view of Ching discloses the method of claim 1 as described above.
Lee further discloses, in at least figures 2A-2C, 9A-18C, and related text, the first FET device (FET in 100a, [27]) and the second FET device (FET in 100b, [27]) are of the same dopant type ([27]).
Regarding claim 3, Lee in view of Ching discloses the method of claim 1 as described above.
Lee further discloses, in at least figures 2A-2C, 9A-18C, and related text, depositing the contact material (251, [79], figures 18A-18C) in a continuous line extending in a direction from the first source/drain portion (SDP1, [33]) of the first transistor structure (transistor structure in 100a, [27]) towards the first source/drain portion (SDP2, [33]) of the second transistor structure (transistor structure in 100b, [27]), across the transistor structures (transistor structures in 100a/100b, [27]), the first trench (trench between SD1 and SD2, figures 14A, 17A) and the first dielectric wall (SP in SN, [77], figures 15A-18C) (figures 18A-18C).
Regarding claim 4, Lee in view of Ching discloses the method of claim 1 as described above.
Lee further discloses, in at least figures 2A-2C, 9A-18C, and related text, forming spacers (243/245, [76]) in the first trench (trench between SD1 and SD2, figures 14A, 17A) at sidewalls of the first transistor structure (transistor structure in 100a, [27]) and the second transistor structure (transistor structure in 100b, [27]), the spacers (243/245, [76]) protruding above a top surface of the transistor structures (transistor structures in 100a/100b, [27]); 
forming the first dielectric wall (SP in SN, [77], figures 15A-18C) in the first trench (trench surrounded by 120a, figures 14A, 17A) between the spacers (243/245, [76]); and
removing the spacers (243/245, [76]).
Regarding claim 11, Lee in view of Ching discloses the method of claim 1 as described above.
Lee further discloses, in at least figures 2A-2C, 9A-18C, and related text, forming the first semiconductor structure (100a, [27]) and the second semiconductor structure (100a, [27]) on the substrate (100, [27]) comprises, prior to the formation of the first dielectric wall (SP in SN, [77], figures 15A-18C): 
etching the substrate (100, [27]) through the first trench (trench between AF1 and AF2, figures 14A, 17A), thereby forming a substrate trench (trench between 100a and 100b, figures); and filling substrate trench (trench between 100a and 100b, figures) with an isolating material (101, [27]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0057536) in view of Ching (US 2020/0119004), and further in view of Song (US 2021/0119031).
Regarding claim 19, Lee in view of Ching discloses the method of claim 1 as described above.
Lee in view of Ching does not explicitly disclose the contact material wraps at least partly around the nanosheets of the the first transistor structure.
	Song teaches, in at least figure 16B and related text, the method comprising the contact material (1402A, [51]) wraps at least partly around the nanosheets (114, [42]) of the the first transistor structure (100, [42]), for the purpose of reducing resistance at the interface between the S/D contact and the S/D region and reducing unwanted communication paths between the S/D contact and the substrate ([29]).
Lee, Ching, and Song are analogous art because they all are directed to method of forming a semiconductor device including FETs and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Ching with the specified features of Song because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Lee in view of Ching to have the contact material wrapping at least partly around the nanosheets of the the first transistor structure, as taught by Song, for the purpose of reducing resistance at the interface between the S/D contact and the S/D region and reducing unwanted communication paths between the S/D contact and the substrate ([29], Song).
Regarding claim 20, Lee in view of Ching and Song discloses the method of claim 19 as described above.
Song further teaches, in at least figure 16B and related text, the contact material (1402A, [51]) forms a wrap-around contact ([51]), for the purpose of reducing resistance at the interface between the S/D contact and the S/D region and reducing unwanted communication paths between the S/D contact and the substrate ([29]).
Allowable Subject Matter
Claims 5 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 5 that recite “forming a buried power rail (BPR) in the substrate trench; prior to depositing the contact material, applying a mask layer including an opening exposing at least a portion of the first source/drain portion of the first transistor structure, a portion of the trench between the first transistor structure and the first dielectric wall, and a portion of the first dielectric wall, the mask layer covering another portion of the first dielectric wall; exposing the BPR in the bottom of the trench by etching through the exposed portion of the first trench; removing the mask layer” in combination with other elements of the base claims 1 and 5.
Claims 6, 9, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 6 that recite “forming, on the semiconductor substrate, a third transistor structure separated from the first transistor structure by a second trench having a smaller width than the first trench, wherein the third transistor structure comprises a plurality of stacked nanosheets forming a channel structure, and a source portion and a drain portion horizontally separated by the channel structure; forming a second dielectric wall filling the second trench, the second dielectric wall protruding above a top surface of the transistor structures; etching back the contact material below a top surface of the second dielectric wall” in combination with other elements of the base claims 1 and 6.
Claims 7-8, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 7 that recite “forming, on the semiconductor substrate, a third transistor structure with nanosheets separated from the first transistor structure by a second trench, the second trench comprising a second dielectric wall protruding above a top surface of the transistor structures; -18-the third transistor structure comprises a plurality of stacked nanosheets forming a channel structure, and a source portion and a drain portion horizontally separated by the channel structure; the method further comprises etching back the contact material below a top surface of the second dielectric wall” in combination with other elements of the base claims 1 and 7.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 12 that recite “forming an interlayer dielectric over the transistor structures and the first dielectric wall, and filling the first trench; removing the interlayer dielectric in a region extending between the first source/drain portion of the first transistor structure and the first source/drain portion of the second transistor structure across the first dielectric wall and the first trench” in combination with other elements of the base claims 1 and 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811